1989. 2 Thus, appellant's petition was untimely filed.' See NRS 34.726(1).

                   Moreover, appellant's petition was an abuse of the writ as he raised claims

                   new and different from those raised in his previous petition. 4 See NRS

                   34.810(2). Appellant's petition was procedurally barred absent a

                   demonstration of good cause and actual prejudice.         See NRS 34.726(1);

                   NRS 34.810(3).

                                 Appellant did not provide a good causeS argument. To the

                   extent that he argued that the procedural bars did not apply because he

                   was challenging the constitutionality of the laws and the jurisdiction of

                   the courts, appellant's argument was without merit. Appellant's claims

                   challenge the validity of the judgment of conviction, and thus, the

                   procedural bars do apply in this case. 5 See NRS 34.720(1); NRS 34.724(1).



                         2 No   direct appeal was taken.

                          'Further, the petition was filed more than twenty-one years after
                   the effective date of NRS 34.726. See 1991 Nev. Stat., ch. 44, §§ 5, 33, at
                   75-76, 92; Pellegrini v. State, 117 Nev. 860, 874-75, 34 P.3d 519, 529 (2001)

                         4Smith    v. State, 106 Nev. 781, 802 P.2d 628 (1990).

                         5 Appellant's claims did not implicate the jurisdiction of the courts.
                   Nev. Const. art. 6, § 6; NRS 171.010. We note that the Statutes of Nevada
                   contain the laws with the enacting clauses required by the constitution.
                   The Nevada Revised Statutes simply reproduce those laws as classified,
                   codified, and annotated by the Legislative Counsel. NRS 220.120.




SUPREME COURT
       OF
    NEVADA
                                                           2
9)1 1947A 4410:9
                Because appellant did not demonstrate good cause, the petition was

                procedurally barred. Accordingly, we

                           ORDER the judgment of the district court AFFIRMED. 6




                                                                               J.
                                                 Hardesty




                                                            aksLay             J.
                                                 Cherry


                cc: Hon. Michelle Leavitt, District Judge
                     Michael Lee Smith
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                     6We    have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A